Title: To Alexander Hamilton from Lieutenant Colonel Robert Hanson Harrison, [27 October 1780]
From: Harrison, Robert Hanson
To: Hamilton, Alexander



[Philadelphia, October 27, 1780]

My Dear Hamilton we are only leaving Philadelphia. The most flattering attentions have been paid to Meade & myself and such as would not permit us to progress before, unless we had shown ourselves entirely disregardless of the great world. Besides mot⟨ives⟩ of a public nature concurred to make us stay thus long. From all I have seen and heard there is a good dispostion ⟨in⟩ Congress to do all they can for the Army and the public interest; and there are many very sensible men among ⟨them.⟩ In general they are most warmly attached to the General ⟨and⟩ his Recommendations will have their weight while ⟨the⟩ same spirit prevails. It is said there has been infinitely more harmony among ’em for some time past than has appeared since the first years of ⟨their⟩ appointment. I am not however without some apprehension that if they proceed in the case of ⟨General⟩ Lee &c. the Monster ⟨party⟩ may show itself again & we may have a second edition of the measures adopted in the instance of Dean. Our Friend⟨s⟩ Sullivan & General Cornell have been of great service, and Gent[lemen] who are or pretend to be in the secrets of ⟨the⟩ Cabinet, say they have contributed immensely, by an independent conduct to destroy the Eastern allian⟨ce.⟩ Bland is very clever & without question wishes to push on in the true & right road. Grayson says this is the best Congress we have had since the first ⟨&⟩ our Dear Laurens respects many of the Members. General Greene’s appointment I believe is entirely consonant to the wishes of Congress in general; ⟨though we⟩ have heard that there were Members much dispo⟨sed⟩ against if facts had not been so obstinate, to excuse Gen⟨eral⟩ Gates. The former is here & I suppose will set out ⟨in⟩ a day or two. Meade & I will serve him all we can. We have done what we could already. Ap⟨ropos,⟩ you delivered him my letter. Our Finances ⟨are⟩ almost entirely deranged and there is little or no money in ⟨the⟩ treasury. I believe they are a subject of much consid⟨eration⟩ & puzzlement. The supplies of the Army are also mat⟨ters⟩ of present attention; but I don’t know what will be done. I hope we shall by Christmas have some Cloathing from the W Indies, if the moth have not destroyed it. A quantity it is said has been lying there. It is much to be wished that Genl Greene were at the Southw⟨ard.⟩ The Delegates from that Quarter think the situation of Cornwallis delicate and that by management and a proper application & use of the force there; the late check given Ferguson might be improved into the Earl’s total defeat. This I fear is too much even to hope. The sending the Baron is considered, as far as I have heard, perfectly right, and Lee’s Corps gives great satisfaction. I am just about to mount my Horse and therefore shall say but little more. I inclose you your Commission. There must be something done with ⟨res⟩pect to our worthy Tilghman now or on a future ⟨o⟩ccasion. It would have been well if it had taken place before. Perhaps it had better be postponed for the moment on account of the reduction. Laurens will ⟨wr⟩ite you, in a few days I suppose, and will com⟨mu⟩nicate any new occurrences. My Love to the ⟨rest⟩ of the family. The same to your Lady. May ⟨you⟩ be long happy. My most respectful Compliments to ⟨the⟩ General
Adieu Yrs.   Most truly & affecty
Rob H. Harrison
⟨October⟩ 27. 1780
The Board have absolutely been too poor to procure parchment for the many promotions that have been required.

